DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 25-27, and 30-34, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 and 9-18 of U.S. Patent No. 10,618,025. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-5, 9-18 of the U.S. Patent No. 10,618,025 discloses all the limitations of the present claims 21, 25-27, and 30-34.
Claims 22-24 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-5 and 9-18 of U.S. Patent No. 10,618,025 in view of Wallace et al. (US Patent No. 4,176,969). Claim 2-5 and 9-18 of the U.S. Patent No. 10,618,025 discloses the claimed vessel of Claims 28-29 except for the heating structure comprising a heating jacket, the heating structure extends over a surface of the wall, over an inner surface of the wall or over an outer surface of the wall. Wallace et al. reference discloses a similar mixing vessel comprising a heat exchanging jacket around the mixing chambers permits flow of heating exchange medium in intimate contact with the entire outer wall of the mixing chamber (Figures 3 and 5, numerals 52 and Column 1, Lines 40-43). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heating structure of the vessel of the claims 2-5 and 9-18 of U.S. Patent No. 10,618,025 with the heating structure arrangements and heating jacket as taught by Wallace et al., since Wallace et al. states at Abstract that such a modification would heat or cool the composition moving through the mixer.
Claims 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,618,025 in view of Wallace et al. (US Patent No. 4,176,969). Claim 19 of the U.S. Patent No. 10,618,025 discloses the claimed method of Claims 35-40 except for the step of circulating, by a circulation pump, the heating transfer fluid through the heating structure. Wallace et al. reference discloses that for heating or cooling the composition within the chambers, a hollow jacket can be provided spaced from the external walls of the mixing chambers and through which a heating or cooling medium can be circulated in a desired flow pattern. The intimate mixing of the composition within the mixing chambers by the mixer blades enables a thorough heat exchange relationship to exist between the composition within the chambers and the heat exchange medium (Figures 3 and 5 and Column 2, Lines 31-39 – the heating exchange medium circulated around the mixing chamber; thus, it inherently has a circulating pump to move the heating exchange medium around).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/Examiner, Art Unit 1774